Exhibit CBL & ASSOCIATES PROPERTIES, INC. CONFERENCE CALL, FOURTH QUARTER FEBRUARY 4, 2010 @ 11:00 AM ET Stephen: Thank you and good morning.We appreciate your participation in the CBL & Associates Properties, Inc. conference call to discuss fourth quarter and year-end results.Joining me today is John Foy, CBL’s Chief Financial Officer and Katie Reinsmidt, Vice President - Corporate Communications and Investor Relations who will begin by reading our Safe Harbor disclosure. Katie: This conference call contains "forward-looking statements" within the meaning of the federal securities laws. Such statements are inherently subject to risks and uncertainties, many of which cannot be predicted with accuracy and some of which might not even be anticipated.Future events and actual results, financial and otherwise, may differ materially from the events and results discussed in the forward-looking statements.We direct you to the Company’s various filings with the Securities and Exchange Commission including, without limitation, the Company’s Annual Report on Form 10-K and “Management’s
